DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-32 are pending.

Election/Restrictions
Applicant's election with traverse of invention II, claims 21-32 in the reply filed on January 18, 2022 is acknowledged.  
The traversal is on the ground(s) that: a search of the present claims would not be unduly burdensome upon the Examiner. It is believed that the objectives of streamlined examination and compact prosecution of patent applications will be promoted if a search is conducted simultaneously for the independent claims. Also, the necessity of filing multiple patent applications in this case does not serve to promote the public interest due to the extra expense that is involved in filing fees and examination costs, as well as the burden upon the public due to the necessity of searching through a multiplicity of patent files in order to find the complete range of subject matter claimed in differing patents that otherwise could be found in a single issued patent and underlying file history. Likewise, it is submitted to be unfair to Applicant to incur the expense of prosecuting multiple patent applications where the assertedly differing species are so closely interrelated to one another.  See Remarks filed 01/18/2021, pages 1-2.
In response, Applicant’s argument is not found persuasive because a serious burden for the Examiner does exist because the elected and non-elected inventions would require different fields of subclass search, and because the elected and non-elected inventions are mutually 
In addition, a serious burden for the Examiner does exist because: Inventions I and II are related as combination and subcombination.  In the instant case, the combination as claimed, a device (for drying gases or vapors by adsorption), does not require the particulars of the subcombination as claimed, a tray, because a device for drying gases or vapors by adsorption can comprise modular adsorption beds as exemplified by Celik et al. (US 2011/0146487 A1).  In addition, the subcombination as claimed, a tray, has separate utility such as internal frames or supports for supporting articles in a container.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 26 and 27 are objected to because of the following informalities: 
Claim 26 recites the limitation “the rim of the tray” which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a rim of the tray”, or define “a rim of the tray” earlier in the claim.
Claim 27 recites the limitation “a fin is offset with the rim of the tray”. It is respectfully suggested to amend the limitation to “the a 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 26, 29, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE MAN et al. (WO 2005/005024 A1, hereinafter “DE MAN”).
In regard to claim 21, DE MAN discloses a tray (basket 11, Fig. 3; page 7, lines 16-22) (i.e., a strip capable of supporting the structure) in the different perspective of the humidity absorbing device comprising the tray as shown in Figs. 1-4, wherein the tray (basket 11, Fig. 3) comprises: 
(i) A tablet holder (supporting strip 11a, Fig. 3, a hygroscopic product ... in the form of a tablet (not shown), page 5, lines 11-14). It is noted that the bottom of the strip 11a is formed as an arc of a circle, with a diameter greater than that of the tablet of hygroscopic product that it is capable of supporting, page 7, lines 19-22) having a first section (Fig. 3 showing a left portion of supporting strip 11a; the bottom of the strip 11a is formed as an arc of a circle, with a diameter greater than that of the tablet of hygroscopic product that it is capable of supporting, page 7, lines 19-22) having one or more ribs (formed by two bows joined at regular intervals by crosspieces, page 7, lines 22-24) and a second section (Fig. 3 showing a right portion of supporting strip 11a) having one or more ribs (formed by two bows joined at regular intervals by crosspieces, page 7, lines 22-24), 

(ii) a fin (uprights 11b) located orthogonal (as shown in Fig. 3) to the tablet holder (supporting strip 11a). 

In regard to claim 22, DE MAN discloses the tray (basket 11, Fig. 3) has a rim since Fig. 3 showing supporting strip 11a and uprights 11b extending into upper edge 16b to form a rim of the basket 11; the supporting strip 11a is joined at its ends to the upper edge 16b of the intermediate element 16, in addition, the bottom of this strip is supported by the uprights 11 b which are also joined at their ends to the upper edge 16b of the intermediate element 16 (page 7, lines 16-19) with an interlocking edge (at upper edge 16b, Fig. 3, the method of assembly between the upper edge 16b of the intermediate element 16 and the lid 18 is similar to that described above, the upper edge 16b having an elastically deformable skirt (page 6, lines 8-10).
 
DE MAN discloses the tray (basket 11, Fig. 3) comprises an interlocking edge (at upper edge 16b, Fig. 3) is H-shaped (Fig. 3 showing upper edge 16b having upper inner and outer portions for receiving a lip of lid 18 and lower inner portion of supporting strip 11a and outer portion at teeth 32). 

In regard to claim 26, DE MAN discloses the fin (uprights 11b, Fig. 3) is flush with the rim (Fig. 3 showing supporting strip 11a and uprights 11b extending into upper edge 16b to form a rim of the tray (basket 11, Fig. 3).

In regard to claim 29, DE MAN discloses the tray (basket 11, Fig. 3) further comprises a first sloped partial floor (Fig. 3 showing a left bottom portion of supporting strip 11a; the bottom of the strip 11a is formed as an arc of a circle, with a diameter greater than that of the tablet of hygroscopic product that it is capable of supporting, page 7, lines 19-22) and a second sloped partial floor (Fig. 3 showing a right bottom portion of supporting strip 11a). 

In regard to claim 30, DE MAN discloses the first sloped partial floor (Fig. 3 showing a left bottom portion of supporting strip 11a) is connected to (Fig. 3 showing supporting strip 11a and uprights 11b extending into upper edge 16b; the supporting strip 11a is joined at its ends to the upper edge 16b of the intermediate element 16, in addition, the bottom of this strip is supported by the uprights 11b which are also joined at their ends to the upper edge 16b of the intermediate element 16, page 7, lines 16-19) or formed continuously with an outer wall (Fig. 3 showing an outer wall of basket 11 at upper edge 16b) of the tray (basket 11, Fig. 3).
 
DE MAN discloses the second sloped partial floor (Fig. 3 showing a right bottom portion of supporting strip 11a) is connected to (Fig. 3 showing supporting strip 11a and uprights 11b extending into upper edge 16b; the supporting strip 11a is joined at its ends to the upper edge 16b of the intermediate element 16, in addition, the bottom of this strip is supported by the uprights 11b which are also joined at their ends to the upper edge 16b of the intermediate element 16, page 7, lines 16-19) or formed continuously with an interlocking edge (at upper edge 16b, Fig. 3, the method of assembly between the upper edge 16b of the intermediate element 16 and the lid 18 is similar to that described above, the upper edge 16b having an elastically deformable skirt, page 6, lines 8-10) of the tray (basket 11, Fig. 3).
DE MAN discloses every limitation recited in claims 21-23, 26, 29, 30 and 31.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 24, 25, 27, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over DE MAN, as applied to claim 21 above, and further in view of Orlik et al. (WO 2012/066150 A1, see the attached English translation document, hereinafter “Orlik”).
In regard to claim 25, DE MAN does not explicitly disclose the fin has a vertical edge and a sloping edge. 
Orlik discloses a device (1) for the sorption of moisture from room air using a tablet (300) containing a hygroscopic air dehumidifier comprising a tablet body (301) having a sorption surface (302), comprising a holding device (l11, 121, 122) for the tablet (300), and also a collection vessel (200) which is arranged beneath the holding device (111, 121, 122) and is for receiving a solution (212), wherein the holding device (111, 12 l, 122) comprises a suspension means (111, 12l, 122) for suspending the tablet (300) above the collection vessel (200), wherein the suspension means (111, 121, 122) allows contact of virtually the entire sorption surface (302) with the room air, in order to enlarge the free sorption surface area (302) of the tablet (300) that is available for sorption of moisture (Abstract; pages 4-5; Figures 1-4 in the original document). Orlik discloses an air dehumidifier for sorption of moisture by means of hygroscopic desiccant (page 1, claim 1) and teaches wherein a fin (projecting guide ribs 402, Fig. 3) has a vertical edge (Fig. 3 showing projecting guide ribs 402 having a vertical inner edge) and a sloping edge (Fig. 3 showing projecting guide ribs 402 having a sloping upper edge). 
It is noted that both the DE MAN and Orlik references direct a device (1) for the sorption of moisture from room air using a tablet. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the tray of DE MAN to provide the feature of the fin has a vertical edge and a sloping edge as taught by Orlik, because Orlik (Fig. 3, pages 5-6).

In regard to claim 27, Orlik discloses a fin (projecting guide ribs 402, Fig. 3) is offset (as shown in Fig. 3) with a rim (circumferential collar 403) of a tray (leakage protection cover 400, Fig. 4; pages 5-6). 

In regard to claim 28, Orlik discloses a tray (leakage protection cover 400, Fig. 4) further comprises a spout (spout 408) having a cavity (pouring channel 409) (Fig. 4, page 6). 

In regard to claim 32, Orlik discloses a first sloped partial floor (at upper outflow opening 405, Fig. 3) and second sloped partial floor (at lower discharge opening 407) are spaced apart by a vertical distance (as shown in Figs. 3, 4) (pages 5-6). 

In regard to claim 24, DE MAN discloses a void space (Fig. 3 showing a void space at upper edge 16b) is formed by the H-shaped (Fig. 3 showing upper edge 16b having an upper inner and outer portion for receiving a lip of lid 18 and lower inner portion of supporting strip 11 a and outer portion at teeth 32) interlocking edge (at upper edge 16b). 
DE MAN does not explicitly disclose the void space is formed to engagingly receive an outer cover edge of a cover and an outer basin edge of a basin. 
Orlik discloses a void space (at circumferential collar 403, Fig. 3) is formed to engagingly receive an outer basin edge (top edge 207) of a basin (collection container 200, Fig. 4).
DE MAN and Orlik in its entirety, the feature of “the void space is formed to engagingly receive an outer cover edge of a cover and an outer basin edge of a basin” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the design of tray in making a device (1) for the sorption of moisture from room air using a tablet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772